ORME, Judge
(dissenting):
T21 In my view, the juvenile court's oral findings, while succinct, are sufficiently detailed to show that each element of contempt was satisfied. First, the juvenile court found that Mother "knew of the probation officer's directive to take [her son] to detention." The juvenile court further found that the terms of the probation order required Mother to attend and provide transportation for her son to attend all meetings at the direction of the probation department,1 and that a probation officer had directed Mother to bring her son to a meeting, i.e., to detention. And the juvenile court found that, unlike in Father's case, Mother did not have a "(color-able] argument" that she was confused as she had not raised any concern with the probation officer about the need to comply with the officer's directive, instead interposing only ancillary concerns. These subsidiary findings are sufficiently detailed to show that Mother knew what was required of her under the probation order.
122 The juvenile court also found that Mother "had several days to execute" the probation officer's directive, as required by the probation order, but failed to do so. Even assuming that her son's attendance at a school assembly actually precluded her from retrieving him, as opposed to merely creating some possible embarrassment in connection with his retrieval, the juvenile court found that Mother still had "several opportunities" over the next few days to comply with the directive, but did not do so. This finding and related testimony adequately show that Mother had the ability to comply with the probation order.
T23 Finally, the juvenile court determined that Mother "willfully disobeyed" the probation order. The juvenile court found that Mother knew it was the probation department's intent that she take her son to a "meeting" so he could be taken into detention. The juvenile court also found that Mother's motivation for failing to comply with the probation order was her feeling that the officer was being "unfair," coupled with her belief that marijuana use was not "serious." The juvenile court's finding regarding Mother's knowledge, coupled with its finding regarding Mother's motivation for failing to comply, adequately disclose the steps by which the court concluded Mother had "willfully disobeyed" the probation order. Thus, these findings adequately show that Mother *219intentionally refused to comply with the probation order.2
1 24 I would affirm.

. I recognize it is a stretch to conclude that reporting for detention qualifies as a meeting, as the term is used in the probation order. However, Mother did not challenge this determination below and gives it only passing attention on appeal. Because this claim is raised for the first time on appeal, and is inadequately briefed in any event, we should not address it. See Utah R.App. P. 24(a)(9); Phillips v. Hatfield, 904 P.2d 1108, 1109-10 (Utah Ct.App.1995) (declining to address issue where party made no citation to record and set forth little in the way of reasoned analysis).


. That the findings are adequately detailed is especially apparent in comparison to the cursory oral findings we upheld in State v. Hurst, 821 P.2d 467, 468-71 (Utah Ct.App.1991).